United States Court of Appeals
                                                                      Fifth Circuit
                                                                     F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                        February 4, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 03-10638
                            Summary Calendar




                            GLADYS MARIE GOFF

                                                     Plaintiff - Appellant


                                    VERSUS


     SOUNDOLIER DIVISION OF AMERICAN TRADING AND PRODUCTION
CORPORATION


                                                      Defendant - Appellee



            Appeal from the United States District Court
                 For the Northern District of Texas
                             3:98-CV-2254




Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

      Plaintiff,   Gladys   Marie    Goff,   filed   this   action     against

defendant   seeking   relief   for    employment     discrimination.        The

district court dismissed Golf’s action with prejudice on February

15, 2001 and entered final judgment that same date.          Goff filed her


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
notice of appeal more than two years later on June 25, 2003.

Because Goff’s notice of appeal from the February 15, 2001 judgment

was untimely this court has no jurisdiction to review that order.

Goff then filed a motion for leave to reinstate her complaint on

February 14, 2003.    The district court treated that motion as a

motion for relief under Rule 60(b)F.R.C.P. and denied the motion on

June 19, 2003.   Goff filed a timely appeal from that order.

     After reviewing the record and the briefs of the parties we

are satisfied that the district court did not abuse its discretion

in denying Goff’s Rule 60(b) motion.

     AFFIRMED.




                                 2